Webb, Judge.
1. A board of education is a "public board or body” within the meaning of Code Ann. §§ 23-1705 through 23-1709 and is therefore liable to suit if it fails to comply with the statutory requirements for payment bonds on public work contracts. Lance Roofing Co. v. Bd. of Education, 235 Ga. 590 (221 SE2d 23), reversing this court’s judgment at 134 Ga. App. 800 (216 SE2d 627).
2. Accordingly the trial court did not err in denying (1) the motion to dismiss for failure to state a claim and, *365(2) since there are issues for jury resolution, the various motions for summary judgment.
Argued April 7, 1975
Decided April 20, 1976.
Stokes, Boyd & Shapiro, Thomas J. Wingfield, D. W. Rolader, Robert E. Hicks, Glenn Strother, for appellants.
Webb, Fowler & Tanner, Jones Webb, J. L. Edmondson, for appellees.

Judgments affirmed.


Bell, C. J., and Marshall, J., concur.